Citation Nr: 1548839	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of death, to include as a result of medical treatment provided by the Department of Veterans Affairs under 38 U.S.C.  § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is now under the jurisdiction of the RO in Huntingdon, West Virginia.  

In October 2012, a Decision Review Officer (DRO) hearing was held at the RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her December 2012 Form 9, the appellant requested an-in person Board hearing at the RO (i.e. Travel Board hearing).   In subsequent August 2015 correspondence, the RO informed the appellant that it was proposing that the hearing be conducted via Board videoconference and that this videoconference hearing had been scheduled for October 21, 2015.  In a reply received in September 2015, the appellant indicated that she was declining the video hearing and preferred to wait to have a Travel Board hearing.  

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The appellant should be scheduled for a hearing before a VLJ sitting in Huntingdon, West Virginia.  The hearing should be scheduled for the earliest available day, taking into account that the appellant's initial request for a Travel Board hearing was made in December 2012.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




